DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 2-3, reference numbers 401-405 & 511.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al. (US 2019/0390839).
	Re claims 1 & 2, Sugiyama teaches, Fig. 2D or 3B, [0031, 0032, 0035, 0036, 0046, 0057, 0063, 0069], a display panel comprising a light emitting layer (25) and a touch layer (31); 
wherein the light emitting layer comprises a plurality of blue light emitting units, a plurality of green light emitting units, and a plurality of red light emitting units (e.g. light emitting diode chips of blue, red, and green); 
wherein a top of the touch layer is provided with a transparent cover plate (1-3), the transparent cover plate (1-3) is provided with a light enhancement region (e.g. region of 1 & 2 above 14a, indicated), and a projection of the light enhancement region (e.g. region of 1 & 2 above 14a) on the light emitting layer (25) covers the blue light emitting units (consider 14a); and
wherein the projection of the light enhancement region (e.g. region of 1 & 2 above 14a as blue) on the light emitting layer (25) does not overlap with the red light units (consider 14b) and the green light emitting units (consider 14c) 

    PNG
    media_image1.png
    422
    574
    media_image1.png
    Greyscale

Re claim 3, Sugiyama teaches an encapsulation structure (8, 9) covering the light emitting layer (25), the touch layer (layers 1-7) is disposed on the encapsulation structure (8, 9), and the encapsulation structure (8, 9) is a thin film encapsulation structure (e.g. light sources 14a, 14b, and 14c can be embedded in the surface of reinforcing layer 9 on adhesive layer 8 side or in the inside of reinforcing layer 9, [0044, 0045, 0049, 0063]). 
Re claim 4, Sugiyama teaches a shape of the light enhancement region (region between 18a) is same as a shape of the blue light emitting units (14a) (e.g. both having rectangular shape), and a geometric center of the light enhancement region overlaps a geometric center of the blue light emitting units (Fig. 2D). 
Re claim 10, Sugiyama teaches the blue light emitting units further comprise a light adjusting portion (11a, 12a or 19) configured to adjust a real time luminous intensity of the blue light emitting units 914a) to make an intensity of a light emitted by the blue light .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Ohmae et al. (US 2019/0140154). 
The teachings of Sugiyama have been discussed above. 
	Re claim 5, Sugiyama teaches the light enhancement region disposed on the transparent cover plate (Fig. 2D), but does not explicitly teaches the light enhancement region is a protrusions array, and the protrusions array comprises a plurality of cones having a same shape and size.	
	Ohmae teaches, Fig. 1A, the light enhancement region (42) is a protrusions array, and the protrusions array comprises a plurality of cones having a same shape and size.	

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ohmae in combination Sugiyama due to above reason. 
	Re claim 6, in combination cited above, Ohmae teaches a minimum distance between any two adjacent cones is zero (e.g. two adjacent cones/protrusions joined with each other) (Fig. 1A). 
	Sugiyama/Ohmae does not explicitly teach a maximum distance between any two adjacent cones is equal to an integral multiple of a blue light wavelength. 
	Ohmae teaches protrusion array and blue light emitted (Fig. 1A, [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ohmae to obtain a maximum distance between any two adjacent cones equal to an integral multiple of a blue light wavelength, because it aids in improving radiation distribution, and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Re claim 7, Sugiyama/Ohmae does not explicitly teach a height of the cones is equal of less than 10 times of a blue light wavelength, and a ratio of the height of the cones to a radius of a bottom surface of the cones is an integer. 
	Sugiyama teaches thin film layer 2 has thickness of 5 um or more 50 um [0035], blue light wavelength (commonly between 400-500 nm), and Ohmae does teach height of cones (Fig. 1A). 

Re claims 8 & 9, in combination cited above, Ohmae teaches, Figs. 5B or 9A, the light enhancement region (41) further comprises a concave portion (center portion) having a depth less than a thickness of the transparent cover plate (consider 32 or 232), and the protrusions array is disposed in the concave portion; and a height of the protrusion array is equal to the depth of the concave portion (defined by two end protrusions next to layers 52 or 251). 
5.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Maeda et al. (US 2004/0104391).
The teachings of Sugiyama have been discussed above. 
Re claims 11 & 12, Sugiyama does not explicitly teach an initial luminous intensity of the blue light emitting units is greater than or equal to 50% of a maximum luminous intensity of the blue light emitting units, and less than or equal to 60% of the maximum luminous intensity of the blue light emitting units; and wherein when a luminescent material in the blue light emitting units is attenuated to half of the luminescent material in an initial state, a luminous intensity of the luminescent material is equal to the maximum luminous intensity of the blue light emitting units.
Maeda teaches blue light emitting device emits light having a main emission peak in the wavelength range greater than 400 nm and less than or equal to 500 nm [0046] & “…the luminescent layer exhibits improved light transmissivity, thus allowing blue light emitted by a blue LED to pass through the luminescent layer without being absorbed and attenuated or to contribute to excitation of the phosphor” [0257]. 
As taught by Meada, one of ordinary skill in the art would utilize and modify the above teaching to obtain an initial luminous intensity of the blue light emitting units and a luminescent material as claimed, because it aids in improving light transmissivity and light intensity, and because luminous intensity of LED is depended on many variable parameters such as ambient temperature, selected material of luminescent, particles and supplied power etc., and is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited intensity through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Maeda in combination Sugiyama due to above reason. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/3/22